       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 1 of 22




Thomas E. Lubnau
LUBNAU LAW OFFICE, PC
PO Box 1028
Gillette, Wyoming 82717
Phone: (307) 682-1313
Fax: (307) 682-9340
Email: tom@etseq.com

Philip A. Nicholas
NICHOLAS & TANGEMAN, LLC
PO Box 928
Laramie, Wyoming
Phone: (307) 742-7140
Fax: (307) 742-7160
Email: nicholas@wyolegal.com

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF WYOMING

 ROBERT ALLEN HARVEY and ELAINE                                       )
 HARVEY,                                                              )
      Plaintiffs,                                                     )       CIVIL ACTION
                                                                      )       NO. 19-cv-27
 vs.                                                                  )
                                                                      )
 HALLIBURTON ENERGY SERVICES, INC.,                                   )
      Defendant.                                                      )

  PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
     ARBITRATION AND DISMISS, OR IN THE ALTERNATIVE, TO STAY THE
                             PROCEEDINGS

        Plaintiffs Robert Allen Harvey and Elaine Harvey file this Brief in Opposition to

Defendant’s Motion to Compel Arbitration and Dismiss, or in the Alternative, to Stay the Proceedings.

        Defendant Halliburton, Inc (“Halliburton”) seeks to compel arbitration under a

unilaterally imposed Dispute Resolution Plan” (“DRP”). They seek to impose the DRP upon

Mr. Harvey, who was an at will employee, by showing that they mailed the plan to his

personal residence well after his employment began. Halliburton concedes it did not provide

the plan to Mr. Harvey at the time of his initial employment, and that it has no evidence that

                                                Page 1
         Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 2 of 22




Mr. Harvey read or agreed to the DRP.

         The Court should deny Halliburton’s request because there was and is no agreement

between the parties to enforce. Nor does Halliburton show that it provided adequate

consideration to unilaterally amend Mr. Harvey’s at will employment relationship with the

Company.

I.          RELEVANT FACTUAL BACKGROUND.

         The following facts are taken from the Declaration of Mr. Allen Harvey filed with

Plaintiffs’ Opposition to Motion to Compel Arbitration. [Mr. Harvey’s Declaration is filed

as Document No. 12, and the Exhibits referred to in his Declaration are filed at Document

11-1.]

         Plaintiff Robert Allen Harvey was recruited by Bentonite Performance Materials, LLC

(“BPM”) to work at its Lovell, Wyoming bentonite plant in 1994. Mr. Harvey was hired as

an employee at will. He was not required to sign an employment agreement, or employee

handbook. He was recruited to setup a new laboratory necessary to restart the bentonite

plant. [Doc. 12, ¶¶ 1-8.]

         In 1998/1999 Halliburton, Inc (“Halliburton”) acquired BPM. Upon Halliburton’s

acquisition of the BPM plant, Mr. Harvey became a Halliburton employee. He was not asked

to complete an application for work with Halliburton. Mr. Harvey was not required to sign

a new employment agreement, employee handbook, or any other acknowledgment that his

at will employment would be subject to any conditions. [Doc. 12, ¶¶ 9-14.]

         In 2004, approximately 15 years after he began working for Halliburton, Mr. Harvey

was diagnosed with Rheumatoid and Psoriatic Arthritis. Because of that disease, he was

                                           Page 2
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 3 of 22




required to undergo two surgeries on his feet requiring that he take time off from work with

Halliburton using leave mandated pursuant to the Family Medical Leave Act. As his

condition worsened, he was prescribed Remicade Infusion Therapy to arrest the progress of

the disease. [Doc. 12, ¶¶ 15-23.]

       Mr. Harvey was terminated on March 16, 2016, a few days after he was beginning the

“load-up” phase for Remicade Infusion Treatments. Although other Halliburton employees

were provided coverage for Remicade therapy, Halliburton’s self-funded insurance program

declined payment of Mr. Harvey’s Remicade therapy immediately after he was terminated.

Unable to afford the cost of the Remicade treatments because he had lost his job, Mr. Harvey

was forced o stop the therapy which has caused a more rapid and permanent decline in his

health. [Doc. 12, ¶¶ 24-28.]

       Halliburton claims they laid Mr. Harvey off along with two other men due to a

reduction-in -force required for the Lovell Plant. The three individuals “laid off” at the

Lovell Plant were all over the age of 60. At the time he was laid off, Mr. Harvey was 61

years of age with 42 years of experience in the bentonite industry. He served as the Bentonite

Plant’s Quality Assurance/Quality Control Supervisor. He had occupied that position since

October 3, 1994. Halliburton later replaced Mr. Harvey with a younger person hired and

trained by him. And, in the months that followed his termination, the Lovell Plant hired

four new employees under the age of 61. [Doc. 12, ¶¶ 29-33.]

       On or about April 7, 2016, Mr. Harvey timely filed a Charge of Discrimination with

the State of Wyoming, Department of Workforce Services – Labor Standards, Wyoming Fair

Employment Program (“WFEP”).            Mr. Harvey charged Halliburton with unlawful

                                           Page 3
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 4 of 22




discriminatory employment practices based on his age and disability. Pursuant to WFEP

procedures, Mr. and Mrs. Harvey participated in a conciliation process in Cheyenne,

Wyoming without legal counsel in July/August of 2016. Halliburton’s representatives walked

out of that mediation, failing to mention the existence of an arbitration agreement. [Doc. 12,

¶¶ 36-38.]

       The Harveys participated in a second mediation effort with their legal counsel with

WFEP mediators on October 27, 2017. The facts show that Halliburton had little interest

in, and refused to participate in good faith in the WFEP mediations. [Doc. 12, ¶¶ 36-43.]

       When the parties failed to reach an agreement, Halliburton for the first time claimed

that Mr. Harvey was bound to a dispute resolution process. Unaware of such a policy, Mr.

Harvey’s counsel, Mr. Tom Lubnau, requested a copy of the claimed arbitration process on

October 30, 2017. [Doc. 12, ¶ 42; Doc. 11-5.]

       On or about December 11, 2017, the Wyoming Department of Workforce Services

issued a Determination Letter with a proposed Conciliation Agreement. [Doc. 12, ¶¶ 43;

Doc. 11-3 & 11-4] & ]Workforce Services found probable cause to support Mr. Harvey’s

claim. It proposed a Conciliation Agreement with a proposed settlement amount for the

resolution of this dispute. The Harvey’s accepted the Conciliation Agreement terms.

Halliburton rejected that mediation effort.

       On December 19, 2017, Halliburton’s counsel for the first time responded to Mr.

Tom Lubnau’s October request for a copy of the dispute resolution process in an email. The

email attached to it a December 2014 letter from Halliburton’s Chairman and CEO to its

employees describing a dispute resolution plan. That same Halliburton communication is

                                              Page 4
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 5 of 22




attached to Halliburton’s supporting documents as Exhibit A-6 [Doc. 7-7]. Attached to the

December 14, 2014 letter are plan documents with a copyright make of 2015. Mr. Harvey

and his wife searched diligently and could not find any evidence that they had ever received

the 2014 or 2015 documents attached to the December 19, 2017 email. Mr. Harvey had no

recollection of ever seeing the documents attached. [Doc. 12, ¶¶ 46-54. ]

       When Halliburton refused to participate in the WFEC’s conciliation process, the

WFEC issued its final determination on March 1, 2018, nearly two years after Mr. Harvey’s

wrongful termination. It is now nearly three years since his unlawful termination.

       Halliburton supplied with its Motion to Compel Arbitration additional

correspondence it claims were sent to Mr. Harvey at his home. (See, Declaration of Melinda

Miner. [Doc. 7]) Mr. Harvey searched for those documents and confirms that he located in

his storage cabinet the document dated 2012 found at Halliburton Exhibit A-5. [Doc. 7-3,

pages 1-41]

       Mr. Harvey has no recollection of receiving or reading any of the Documents attached

to Ms. Miner’s Declaration. No one from Halliburton ever told him that they had a “Dispute

Resolution Plan.” Nor was he told he should read the 2012 document sent to his home,

which was simply placed in his files without review. No one advised him of the existence of

such a plan when he was terminated. [Doc. 12, ¶¶ 46-54. ]

       This brief assumes that the December 2012 cover letter and attached “Plan and

Rules” found at Defendants Exhibit A-5 were received by Mr. Harvey. [Doc. 7-6] Those

documents provide, inter alia, as follows:

              As a reminder, each employee of any Halliburton company in the US

                                             Page 5
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 6 of 22




              … has agreed (along with the Company itself) that all disputes will be
              resolved utilizing this DRP. This is a condition of your
              employment, and by continuing (or accepting) employment
              upon receipt of this notification, you are renewing your
              agreement to be bound by the DRP….
                            Cover page, at Exhibit A-5, Page 1 [Doc. 7-6].

              We developed the Dispute Resolution Program in 1993 to meet the
              needs of employees and the Company for resolving workplace
              disputes.
                          Program Overview, at Exhibit A-5, Page 2 [Doc. 7-6].

              This Plan contractually modifies the “at will” employment
              relationship between the Company and its Employees, but only to
              the extent expressly stated in this Plan….
                            Plan and Rules, at Exhibit A-5, Page 13 [Doc. 7-6].

              This Plan may be terminated by the Sponsor [Halliburton] at any time
              by giving at least 30 days’ notice of termination to current
              Employees…
                            Plan and Rules, at Exhibit A-5, Page 19 [Doc. 7-6].

              The original effective date of this Plan was June 15, 1993. In effective
              as amended shall be thirty (30) days following notice of the most
              recent amendments to current employees.
                             Plan and Rules, at Exhibit A-5, Page 21 [Doc. 7-6].


       Mr. Harvey was not required to complete a job application when Halliburton took

over the BPM plant. His employment flowed seamlessly from BPM to Halliburton. He was

never required to sign any document agreeing to any such plan upon his employment with

Halliburton. Mr. Harvey was not provided a copy of, was not aware of, and never agreed to

the DRP or any other arbitration process. He was an at will employee without restriction.

       No one from Halliburton ever mentioned or discussed the DRP with him. Nor did

anyone advise him that he should read a Dispute Resolution Plan. No one from Halliburton

told him that his employment was conditioned upon my acceptance of the Dispute

                                           Page 6
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 7 of 22




Resolution Plan.

       Mr. Harvey worked for Halliburton eighteen years and during that time he was never

told by anyone that he should not come back to work unless he had read, reviewed or agreed

to an unsolicited mailing sent to his home.

II.    ARGUMENT.

        A.     Summary of Argument.

       Defendant Halliburton’s brief assumes that the parties had a valid arbitration

agreement and then cites only to authority in its favor, ignoring all authority opposite its

position. The facts of many of the cases cited by Defendant are immediately distinguishable

because the employee signed the agreement at issue, or the state law where the dispute arose

was substantively different than the law of Wyoming.

       Plaintiff readily concedes that other states have statutory and case law governing

employment relationship which is different that the law of Wyoming. What is clear, however,

is that Wyoming law applies to the determination of whether the parties had an enforceable

contract to arbitrate.

       Plaintiff submits that Wyoming case law dictates the opposite result suggested by

Halliburton. Several courts have addressed case law similar to Wyoming. Those cases

confirm that when there is no contract between to arbitrate, a court may not impose

arbitration on the parties.

       Further, and independently, Halliburton could not amend Mr. Harvey’s at will

employment status by imposing an arbitration requirement without providing new

consideration. Halliburton never offered Mr. Harvey consideration for changing his at will

                                              Page 7
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 8 of 22




employment status. Finally, under Wyoming law, an offer of continued employment cannot

constitute consideration for changing an at will relationship.

       Halliburton’s unsolicited and unilateral mailing of a Dispute Resolution Plan, which

it reserved the right to amend and terminate could not, under Wyoming case law, modify Mr.

Harvey’s at will employment status with Halliburton.

           B.   Standard of Review and Application of State Law to FAA.

       The question of whether or not arbitration can properly be compelled is a question

of law, which courts review de novo. Kindred Healthcare Operating, Inc. v. Boyd, 2017 WY 122,

¶ 12, 403 P.3d 1014, 1018–19 (Wyo. 2017); Morrow v. Hallmark Cards, Inc., 273 S.W.3d 15, 21

(Mo. Ct. App. 2008); State ex rel. Vincent v. Schneider, 194 S.W.3d 853, 856 (Mo. banc 2006).

       The Wyoming Supreme Court summarized the proper contract analysis for

determining whether parties have entered into an enforceable arbitration agreement as

follows:

                Both the Federal Arbitration Act and the Uniform Arbitration
                Act adopted by the Wyoming legislature make arbitration
                agreements “valid, irrevocable, and enforceable save upon such
                grounds as exist at law or in equity for the revocation of any
                contract.” 9 U.S.C.S. § 2; Wyo. Stat. Ann. § 1-36-103 (LexisNexis
                2017). Therefore, when deciding whether an arbitration
                agreement is enforceable, courts apply state law principles
                governing the formation of contracts. Fox v. Tanner, 2004 WY
                157, ¶ 18, 101 P.3d 939, 944 (Wyo. 2004) (citing First Options of
                Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S.Ct. 1920, 1924, 131
                L.Ed.2d 985 (1995)). When language is clear and unambiguous,
                the interpretation and construction of contracts is a matter of law
                for the courts. Thorkildsen v. Belden, 2011 WY 26, ¶ 8, 247 P.3d 60,
                62 (Wyo. 2011) (citing Cheek v. Jackson Wax Museum, Inc., 2009
                WY 151, ¶ 12, 220 P.3d 1288, 1290 (Wyo. 2009)). We review
                questions of law de novo without giving any deference to the
                district court’s determinations. Id. The question of whether a

                                              Page 8
       Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 9 of 22




               contract is unconscionable is also one of law. Roussalis v. Wyoming
               Medical Center, Inc., 4 P.3d 209, 245 (Wyo. 2000).

Kindred Healthcare Operating, Inc., at 1018.

       The Missouri Court of Appeals, Western District, summarized the need for a valid

underlying contract imposing arbitration between the parties as follows:

               As we noted at the outset, “[a]rbitration is a matter of contract,
               and a party cannot be required to arbitrate a dispute that it has
               not agreed to arbitrate.” Dunn Indus. Group, 112 S.W.3d at 435; see
               also 6 C.J.S. Arbitration sec. 1 (2004). Absent a contract to
               arbitrate, no party has a unilateral right to impose on another
               party a requirement of arbitration as the sole procedure for
               dispute resolution. Dunn Indus. Group, 112 S.W.3d at 427–28; see,
               e.g., Bailey v. Fed. Nat’l Mortgage Ass’n, 209 F.3d 740, 745
               (D.C.Cir.2000). It is a firmly established principle that parties can
               be compelled to arbitrate against their will only pursuant to an
               agreement whereby they have agreed to arbitrate claims. AT & T
               Techs., Inc. v. Commc’n Workers of Am., 475 U.S. 643, 648, 106 S.Ct.
               1415, 89 L.Ed.2d 648 (1986); see also Circuit City Stores, Inc. v.
               Ahmed, 283 F.3d 1198, 1200 (9th Cir.2002); Bailey, 209 F.3d at
               745….

Morro, at 21–22.      Relying on contract principles, the Wyoming Supreme Court has

determined that job security can be inferred from an employment relationship such that

“unilateral contract principles” require that an offer be accepted and consideration

exchanged to modify the at will employment relationship. Brodie v. Gen. Chem. Corp., 934

P.2d 1263, 1268 (Wyo. 1997). The Court in Brodie, rejected the notion that an employee’s

continued employment sufficed as acceptance and consideration because, in essence, the

employee is merely performing duties under the preexisting contract. The Court answered

the following certified question in the affirmative:

               Does the principle approved in Wilder v. Cody Country Chamber of
               Commerce, 868 P.2d 211, 219 (Wyo.1994), that “a promise by an

                                               Page 9
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 10 of 22




              employer or an employee under a subsisting contract to do more
              or take less than that contract requires is invalid unless the other
              party gives or promises to give something capable of serving as
              consideration” apply in employee handbook contract cases?

Id. That principle applies in this matter as well. An employment contract may not be

unilaterally modified without consideration absent a valid, prior contract reserving such right

to the employer.

       C.     HALLIBURTON’S MAILING OF THE DRP DID NOT CREATE AN
              ENFORCEABLE CONTRACT UNDER WYOMING LAW.

       Arbitration agreements are by their very nature a matter of contract. American National

Bank of Denver v. Cheyenne Housing Authority, Wyo., 562 P.2d 1017 (1977). Panhandle E. Pipe

Line Co. v. Smith, 637 P.2d 1020, 1024 (Wyo. 1981).

       The Wyoming Supreme Court has determined that the waiver of access to the courts

through an agreement to arbitrate may not be based upon implied consent, but only on a

clear and unmistakable consent to arbitrate. Fox v. Tanner, 2004 WY 157, ¶ 20, 101 P.3d 939,

944 (Wyo. 2004). The Fox Court emphasized that “Courts should not assume that the

parties agreed to arbitrate arbitrability unless there is “clear and unmistakable”

evidence that they did so.” Id, at 945.

       The elements of any contract are: offer, acceptance, and consideration.             The

establishment of the existence of these elements leads courts to conclude that “mutual

assent” has occurred. Matter of Estate of McCormick, 926 P.2d at 362. The Wyoming Supreme

Court described the requirement of mutual assent as follows:

              It is from the confluence of these factors, rather than from the
              subjective intent of the parties, that courts find mutual assent:


                                           Page 10
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 11 of 22




                         In Wyoming, we examine the objective manifestations of
                         the parties’ contractual intent to determine whether a
                         contract was formed. McDonald v. Mobil Coal Producing, Inc.,
                         820 P.2d 986, 990 (Wyo.1991). “Under the ‘objective theory’ of
                         contract formation, contractual obligation is imposed not
                         on the basis of the subjective intent of the parties, but
                         rather upon the outward manifestations of a party’s assent
                         sufficient to create reasonable reliance by the other party.”
                         Id. A party’s intention will be held to be what a reasonable
                         person in the other party’s shoes would conclude his
                         manifestations to mean. Shrum v. Zeltwanger, 559 P.2d 1384,
                         1387 (Wyo.1977).

                  Givens v. Fowler, 984 P.2d 1092, 1095 (Wyo.1999). A contract can
                  be formed where one party lacks subjective intent, but
                  nevertheless proceeds as if there were a contract. McDonald v. Mobil
                  Coal Producing, Inc., 820 P.2d 986, 990 (Wyo.1991). “ ‘The conduct
                  of a party may manifest assent even though he does not in fact
                  assent. In such cases a resulting contract may be voidable because
                  of fraud, duress, mistake, or other invalidating cause.’ “ Id.
                  (quoting Restatement (Second) of Contracts § 19 (1979)).

Dobson v. Portrait Homes, Inc., 2005 WY 95, ¶ 12, 117 P.3d 1200, 1205 (Wyo. 2005); 17

C.J.S. Contracts § 34 (In order for a contract to be formed, both parties must mutually

assent to its terms, and both parties must manifest assent to the particular terms of

the contract.).

       In this case, there was no mutual assent. The Halliburton DRP was clearly

intended to be implemented through an initial employment agreement. This is the

reason for the Cover Page language stating that “[a]s a reminder, each employee of

any Halliburton company in the US … has agreed (along with the Company itself)

that all disputes will be resolved utilizing this DRP.” [Emphasis added.] While it may

have been Halliburton’s practice to have new employees agree that their employment

at will status was subject to the DRP at the beginning of their employment

                                               Page 11
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 12 of 22




relationship, that did not happen in the case of Mr. Harvey. Mr. Harvey did not

previously make such an agreement; his employment was not conditioned upon his

approval of the DRP, any other arbitration agreement, or Halliburton’s right to make

changes to his at will relationship.

       1.      UNDER WYOMING LAW, THE HALLIBURTON LETTER WAS NOT
               AN OFFER.

       The DRP information supplied by Halliburton attached to the Declaration of Ms.

Melinda Miner does not constitute an offer. An “offer” is the manifestation of willingness

to enter into a bargain, so made as to justify another person in understanding that his or her

assent to that bargain is invited. 17 C.J.S. Contracts § 39; § 4:3.The classical model:

Manifestation of assent by offer and acceptance, 1 Williston on Contracts § 4:3 (4th

ed.)(Ordinarily a proposal or offer is necessary.).

       The material mailed by Halliburton was unsolicited and did not invite any action by

Mr. Harvey. In fact, it was not read by Mr. Harvey. It did not constitute an offer under

Wyoming law.

       2.      UNDER WYOMING LAW, THERE IS NO EVIDENCE THAT MR. HARVEY
               ACCEPTED THE DRP.

       Wyoming case law requires manifestations of a parties’ contractual assent for the

formation of a contact. McDonald v. Mobil Coal Producing, Inc., 820 P.2d 986, 990 (Wyo.1991).

There is no evidence that Mr. Harvey accepted the terms of the DRP. Acceptance must be

manifested either by word or act, since without this there cannot be an agreement. 17 C.J.S.

Contracts § 48.

       Two Wyoming cases addressing amendments to at will employment relied upon by

                                            Page 12
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 13 of 22




Defendant are readily distinguishable on this finding: Kindred Healthcare Operating, Inc. v. Boyd,

2017 WY 122, 403 P.3d 1014 and Preston v. Marathon Oil, 277 P.3d 81, 85-88 (Wyo 2012). In

both of those cases, the Plaintiff’s assent was proven through written agreements signed by

them or by their representatives.

       In Preston v. Marathon Oil, Plaintiff Yale Preston signed an assignment of inventions

discovered by him during his employment in favor of his employer Marathon. Mr. Preston

had begun work thirty days preceding the execution of this paperwork. The Wyoming

Supreme Court ruled that new consideration was not required to support the signed

conditional assignment agreement. The Court’s analysis relied on Mr. Preston’s prior

execution of the assignment.

       In Kindred Healthcare Operating, Inc. v. Boyd, the alternative dispute resolution agreement

at issue was signed by plaintiff patient’s representative under a general power of attorney.

The Court in that matter ruled that “[m]utual assent between contracting parties is necessary

for the formation of a contract.” Kindred Healthcare Operating, Inc., at 1024. While the Court

in Kindred Healthcare indicated that an ADR agreement executed before medical care was

provided was sufficient consideration to support the signed contract, it did not address the

issues of whether an employment relationship could be changed without new consideration

and a signed agreement of the parties. What is clear, is that for the Kindred Healthcare finding

to apply, there must be a mutually signed agreement.

       In this case, Mr. Harvey was not asked to sign any documents and was unaware of

the DRP. He did not read, nor was he asked to read, the DRP material. The evidence shows

that Mr. Harvey continued to work as an employee at will without knowledge of the DRP.

                                             Page 13
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 14 of 22




And, it shows that he never consented to a change in his employment status.

       3.      UNDER    WYOMING    LAW,   HALLIBURTON                       PROVIDED        NO
               CONSIDERATION FOR THE DRP.

       Halliburton’s DRP material admits:

               This Plan contractually modifies the “at will” employment
               relationship between the Company and its Employees, but only to
               the extent expressly stated in this Plan…. (Plan and Rules, at
               Exhibit A-5, Page 13. [Doc. 7-6])

Halliburton failed to provide adequate consideration for a modification of the at will contract

between it and Mr. Harvey.

       In the case of an at-will employment relationship, Wyoming case law requires

sufficient, separate and contemporaneous consideration to support an ancillary covenant not

to compete entered into during the term of employment. “This view recognizes the

increasing criticism of the at-will relationship, the usually unequal bargaining power of the

parties, and the reality that the employee rarely “bargains for” continued employment in

exchange for a potentially onerous restraint on his or her ability to earn a living.” Hopper v.

All Pet Animal Clinic, 861 P.2d 531, 541 (Wyo. 1993).

       In cases where Wyoming Courts have evaluated sufficient, separate and

contemporaneous consideration to support an ancillary promise, they have inquired to such

matters as the promisor’s right to earn a living, promotions, pay raises, special training, or

employment benefits or advantages to the employee. Hopper v. All Pet Animal Clinic, 861 P.2d

531, 541 (Wyo. 1993) citing Ridley v. Krout, 63 Wyo. 252, 260, 180 P.2d 124, 125-26

(1947); Stevenson v. Parsons, 96 N.C.App. 93, 384 S.E.2d 291, 293 (1989); Records Center, Inc. v.

Comprehensive Management, Inc.,363 Pa.Super. 79, 525 A.2d 433, 435 (1987); Cukjati v.

                                            Page 14
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 15 of 22




Burkett, 772 S.W.2d 215, 218 (Tex.App. 1989). See Or. Rev. Stat. § 653.295 (1991). Continued

at-will employment, however, has been rejected as sufficient legal consideration to support

an ancillary covenant not to compete entered into after the original employment contract

was formed. Id. The only exception is found in the case of assignments of inventions in

Preston v. Marathon Oil.    While the Wyoming Supreme Court suggested that reduced

consideration is required when addressing assignments of inventor rights in Preston v.

Marathon Oil, that finding was dependent upon a mutually signed contract.

       In Kindred Healthcare Operating, Inc v. Boyd, the Wyoming Supreme ruled that if the

claimed consideration was a promise of legal forbearance subject to unilateral modification

or revocation, then, the promises would be deemed illusory causing the contract to be

unsupported by adequate consideration. Kindred Healthcare Operating, Inc. 2017 WY 122, ¶¶ 43-

44, 403 P.3d at 1025. Such are the facts in this matter where Halliburton has reserved the

right to unilaterally amend and/or terminate the DRP.

       D.      STATES WITH LAWS SIMILAR TO THOSE OF WYOMING HAVE FOUND
               UNDER SIMILAR FACTS UNILATERAL IMPOSITION OF ARBITRATION
               REQUIREMENTS TO BE UNENFORCEABLE.

     Applying Missouri law, the Missouri Court of Appeals refused to enforce an arbitration

requirement in Morrow v. Hallmark Cards, Inc., 273 S.W.3d 15, 21 (Mo. Ct. App. 2008),

concluding that “[a]rbitration is a matter of contract, and a party cannot be required to

arbitrate a dispute that it has not agreed to arbitrate.” Similar to the facts in this case, in

Morrow the employee plaintiff was hired by Hallmark in 1982, and Hallmark adopted its DRP

policy in 2002. Hallmark’s DRP contained similar language that the employee’s continued

employment would be deemed to create consented to the plan. The Court in Morrow

                                            Page 15
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 16 of 22




observed “[w]ith regard to contracts, on the other hand, signatures remain a common,

though not exclusive, method of demonstrating agreement.” Id, at 22-23. The Court found

that the employee was not expected to express agreement, but was expected simply to

acquiesce in the new requirement in order to keep working. That was deemed insufficient

to create an agreement.

     Hawaii courts have ruled that an arbitration provision not contained in a document that

was made available to the employee at the time of his enrollment in a health plan was

insufficient to place the employee on notice of the arbitration provision. Siopes v. Kaiser Found.

Health Plan, Inc., 130 Haw. 437, 452, 312 P.3d 869, 884 (2013), as corrected (Sept. 26, 2013).

That court concluded “[i]t is an elementary rule of contract law that there must be mutual

assent or a meeting of the minds on all essential elements or terms in order to create a binding

contract.” The record in this case does not indicate that Michael “was informed of the

existence of the arbitration provision, let alone that he would be bound by it.” Accordingly,

it cannot be said that the requirement of mutual assent to arbitration is satisfied, and Michael

cannot be compelled to arbitrate his claims against Kaiser, barring any alternative basis for

requiring arbitration.”

     The New Mexico Court of Appeals determined that Defendant-Employer’s argument

that in exchange for Plaintiff Employee’s promise to submit her disputes to binding

arbitration it allowed her to retain her job was without merit. Plaintiff was an at-will

employee before she signed the Arbitration Agreement and she remained an at-will employee

after she signed the Arbitration Agreement. The implied promise of continued at-will

employment placed no constraints on Defendant’s future conduct; its decision to continue

                                             Page 16
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 17 of 22




Plaintiff’s at-will employment was entirely discretionary. The Court determined that the

agreement failed for lack of consideration. Piano v. Premier Distrib. Co., 2005-NMCA-018, ¶

8, 137 N.M. 57, 60, 107 P.3d 11, 14. See also, C.lark v. Unitedhealth Group, 2018 U.S. Dist.

LEXIS 98360 (Because an employer can terminate an at-will employment relationship at any

time, including immediately, an offer of at-will employment strikes this Court as a text-book

illusory promise. It binds neither party to any future conduct. The Restatement (Second) of

Contrasts instructs: “[w]here the apparent assurance of performance is illusory, it is not

consideration for a return promise.” Restatement (Second) of Contracts §77, cmt. A, illus. 2

(1981 ).)

        E. CASES CITED BY DEFENDANT ARE DISTINGUISHABLE FROM THE FACTS
           OR LAW OF THIS CASE.

       Defendant cites to Nesbitt v. FCNH, Inc., 811 F.3d 371, 376 (10th Cir. 2016), a case

arising out of the District of Colorado for the proposition that an arbitration agreement is

enforceable if it is (1) written, (2) part of a contract or transaction involving interstate

commerce, and (3) valid under general principles of contract. Nesbitt makes it clear that there

must be a valid arbitration agreement under the general principles of Colorado state law in

order for the FAA to apply. In Nesbitt, the plaintiff student massage therapist signed an

arbitration agreement. The existence of an agreement was not in dispute. The Court refused

to enforce the agreement because it unfairly shifted costs of the arbitration to the student.

       Defendants cite to three cases to support the proposition that “it is well-established

that the FAA does not require signatures of the parties to be enforceable.” All three are not

only distinguishable, but they support Plaintiffs’ position in this matter. The first case,


                                           Page 17
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 18 of 22




Bellman v. i3Carbon, LLC, 563 F. App’x 608, 614 (10th Cir. 2014), is a case arising out of

Colorado. The proposition cited by Defendant is followed by the Court’s conclusion that

“[h]owever, while a signature is not always required, the parties must still have entered into

a valid arbitration agreement under state law.” In that matter, the Court determined that

none of the documents to which the plaintiff was a party evinced an agreement by Plaintiff

to arbitrate its claims.

        Defendant’s second case, Med. Dev. Corp. v. Indus. Molding Corp., 479 F.2d 345, 348

(10th Cir. 1973), is cited for the proposition that an arbitration agreement need not be in

writing. In Med. Dev. Corp., the defendant provided a purchase order confirmation of an

earlier oral purchase. Among the terms found on the reverse side of the purchase order

confirmation was an arbitration clause. The appellate court affirmed the trial court’s refusal

to order arbitration where it “found lack of awareness of the arbitration clause by the

plaintiff.” The facts of that case support Plaintiff’s arguments that lack of awareness of an

arbitration clause shows a lack of agreement to arbitrate.

        The third case cited by Defendant is Howard v. Ferrellgas Partners, L.P., 92 F. Supp. 3d

1115, 1123–24 (D. Kan. 2015). In that case, Kansas state law was applied to determine if a

Master Agreement supplied by a propane supplier before it supplied propane to its customer

which contained an arbitration agreement was enforceable. The Court found that under

Kansas law, “[i]n an action based on contract, the plaintiff bears the burden of proving the

existence of the contract alleged in the petition.” And that “[t]he terms of an oral contract

and the consent of the parties may be proven by the parties’ acts and by the attending

circumstances, as well as by the words that the parties employed.” The evidence on this issue

                                            Page 18
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 19 of 22




was very clear: plaintiff did indeed request and accept delivery of propane, services, and

equipment from defendant after defendant mailed the Master Agreement. Those are not the

facts of this case.

       Defendants cite to a quote in Hardin v. First Cash Fin. Servs., Inc., 465 F.3d 470, 476

(10th Cir. 2006) arguing that an employee’s continued employment manifests her assent to

an employer’s proposed modification of an at-will employment. They argue that under this

authority, Mr. Harvey expressed his assent to be bound by the DRP by not quitting his job.

The quoted matter does not support that conclusion. In Hardin the employee discussed the

DRP with her supervisor shortly after receiving the DRP materials.            The employee

unequivocally refused to consent to the DRP, responding that she would not quit and that

she rejected the DRP. Her supervisor replied that despite her statements to the contrary, her

continued employment with First Cash would manifest her acceptance. There was no further

communication and the employee never signed the agreement. The Court looked to

Oklahoma law on the topic, finding no precedent. The Court determined that “[h]ere, First

Cash, in the explicit language of the Agreement, made an offer to Hardin, which stated that

her continued employment after March 1 would manifest her assent to the DRP. Hardin, in

equally explicit language, made a counteroffer and informed her supervisor that she refused

to abide by those terms. First Cash immediately rejected this counteroffer when Hardin’s

supervisor reiterated that her continued employment would serve as her acceptance.” The

Court found that under these facts the supervisor’s explicit rejection of the employee’s

counteroffer, and the employee’s continued employment constituted the employee’s assent

to the DRP. First, this is not the law of Wyoming. Second, even if the Wyoming Supreme

                                           Page 19
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 20 of 22




Court would accept this analysis in an at will relationship, the facts of this case do not reflect

any such offer or acceptance.

       Texas cases relied upon by Defendant should not be considered persuasive. Under

Texas law, a party asserting a change to an at-will employment contract must prove two

things: (1) notice of the change, and (2) acceptance of the change. In re Halliburton Co., 80

S.W.3d 566, 568 (Tex. 2002). That is not the law of Wyoming.

        F. LOSS OF CONSORTIUM CLAIMS DO NOT FALL WITHIN THE SCOPE OF THE
           DRP.

       Mrs. Harvey’s loss of consortium is a direct and proximate result of Defendants’

unlawful and discriminatory conduct in violation of the ADA. She has sustained and will

continue to suffer a loss of love, companionship, comfort, care, assistance, protection,

affection, society, moral support, and the loss of the enjoyment of other relations and other

incidents incumbent with the husband and wife relationship. Certainly, Mrs. Harvey’s claims

have a causal relationship to Mr. Harvey’s claims but that does not provide a mechanism to

abrogate the right to access the judicial forum of a person wholly unconnected to the DRP

contract.

        Mrs. Harvey was not an employee of Haliburton. Haliburton never attempted to

bind Mrs. Harvey in an arbitration agreement. Nowhere in Haliburton’s DRP does it attempt

to put employees on notice that claims of family members not employed by Haliburton shall

be absorbed by the DRP agreement.

       Haliburton cites a three-part inquiry that establishes mechanisms to sweep collateral

claims into arbitration agreements that are broadly defined. This does not implicates


                                             Page 20
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 21 of 22




derivative claims of third parties, but rather serves to evaluate whether Defendants can

absorb collateral claims of properly bound parties into an arbitration agreement.

       Although McCauley v. Haliburton Energy Services., Inc. 161 Fed Appx. 760 (10th Cir., 2005)

does not provide guiding precedent for the applicability of the DRP to the employee because

the parties admitted McCauley formed a contract with Haliburton as an employee, the case

provides on-point guidance as to the applicability of the DRP to the loss of consortium claim

filed by McCauley’s spouse. The McCauley court analyzed that “arbitration is a matter of

contract and a party cannot be required to submit to arbitration any dispute which he has

not agreed to submit.” Citations omitted.    McCauley at 766. The Court held that “neither

McCauley Insulation nor the McCauley family was a party to the HDRP; nor are their

negligence and loss of consortium claims grounded in Rodney’s status as an employee of

Haliburton. We disagree with Halliburton that its Dispute Resolution Plan could be read to

include them.” Id.

       In this matter, the contractual relationship between Allen Harvey and Haliburton is

disputed. For all of the reasons set forth in this opposition, Allen Harvey did not have a

valid arbitration agreement with Haliburton. If Allen Harvey did not have a valid arbitration

agreement with Haliburton, there is no way Elaine Harvey could be bound to an agreement.

       Even if the court were to find an arbitration agreement existed between Allen Harvey

and Haliburton, there is no contractual relationship between Elaine Harvey and Haliburton

which would justify including her claims in an arbitration.

   III.    CONCLUSION.

       For all of the foregoing reasons, Defendant’s Motion to Compel Arbitration and Dismiss,

                                            Page 21
      Case 1:19-cv-00027-SWS Document 13 Filed 02/26/19 Page 22 of 22




or in the alternative, to Stay the Proceedings should be denied. Halliburton should be ordered to

answer the Complaint and this matter should proceed to a jury trial.

       Dated: February 26, 2019.

                                               ___/s/ Philip A. Nicholas____________
                                               Philip A. Nicholas, No. 5-1785
                                               Meggan J. Nicholas, No. 7-4856
                                               NICHOLAS & TANGEMAN, LLC
                                               170 North Fifth Street
                                               Laramie, WY 82073-0928
                                               Tel: (307) 742-7140 - Fax: (307) 742-7160

                                               Thomas E. Lubnau
                                               LUBNAU LAW OFFICE, PC
                                               PO Box 1028
                                               Gillette, Wyoming 82717
                                               Phone: (307) 682-1313
                                               Fax: (307) 682-9340

                                               Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

        I hereby certify that, on February 26, 2018 I electronically transmitted the foregoing
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to all registered
counsel of record.
                                                       /s/ Philip A. Nicholas




                                              Page 22
